DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on June 27, 2019, are acceptable subject to correction of the informalities indicated below:
The drawings are to be in black and white format; India ink, or its equivalent that secures solid black lines, must be used for drawings, see 37 CFR 1.84(a)(1).  In sectional views, hatching must be used to indicate section portions of an object of the invention, see 37 CFR 184(g)(3).  Applicant’s drawings, as currently presented, are grayscale forms of colored illustrations of the present invention.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing, see MPEP 608.02(d); however, the shading in the drawings do not allow for proper understanding of the drawings.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h).
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Claim Objections
Claims 25 and 29 are objected to because of the following informalities:
In claim 25, line 7, the recitation “a pair of open-ended fluid passages” should read –a first pair of open-ended fluid passages--.
In claim 25, lines 8-9, the recitation “the pair of open-ended fluid passages” should read –the first pair of open-ended fluid passages--.
In claim 25, lines 12-13, the recitation “at least one central opening” should read –at least one first central opening--.
In claim 25, lines 15-16, the recitation “the open-ended fluid passages” should read –the first pair of open-ended fluid passages--.
In claim 25, line 20, the recitation the recitation “the open-ended fluid passages” should read –the first pair of open-ended fluid passages--.
In claim 25, lines 21-22, both recitations of “the pair of open-ended fluid passages” should read –the first pair of open-ended fluid passages--.
In claim 25, lines 24-25, the recitation “of the plurality of electrical coils” should be deleted.
In claim 29, line 3, the recitation “a pair of open-ended fluid passages” should read –a second pair of open-ended fluid passages--.
In claim 29, line 5, the recitation “the pair of open-ended fluid passages” should read –the second pair of open-ended fluid passages--.
In claim 29, lines 8-9, the recitation “a at least opening” should read –[[a]] at least one second central opening--.
In claim 29, line 10, the recitation “the first pair of fluidic channels” should read –the [[first]]second
In claim 29, line 12, the recitation “the open-ended fluid passages” should read –the second pair of open-ended fluid passages--.
In claim 29, line 14, the recitation “the pair of open-ended fluid passages” should read –the second pair of open-ended fluid passages--.
Appropriate correction is required.
Allowable Subject Matter
Claims 25-32 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 25-32, the closest prior art does not disclose or render obvious the fluidic switch wherein the first magnetic washer comprises at least one central opening through which the second ends of the first non-magnetic washer can be fluidically coupled to the first pair of fluidic channels, in combination with the remainder limitations of the independent claim.
Conclusion
This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753